06/15/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  April 14, 2021 Session

 ALLAN F. WHITE JR., ET AL. v. BRADLEY COUNTY GOVERNMENT
                             ET AL.

                  Appeal from the Circuit Court for Bradley County
                 No. V-16-493      Lawrence Howard Puckett, Judge
                       ___________________________________

                            No. E2020-00798-COA-R3-CV
                        ___________________________________


A police officer pursued and shot a man whom she encountered outside her home at two
in the morning. After the man died from his injuries, his parents and estate brought suit in
the Bradley County Circuit Court against the officer, the sheriff who supervised her, and
the county, alleging negligence and violation of the man’s rights under federal law and the
United States Constitution. Defendants removed the case to the United States District
Court for the Eastern District of Tennessee (“the district court”). The district court granted
summary judgment for the defendants on the federal civil rights claims and remanded the
state law tort claims to the Circuit Court. On remand to the Circuit Court, the claims against
the sheriff were voluntarily dismissed and the remaining defendants moved for summary
judgment. In reliance on the district court’s legal conclusions, the Circuit Court granted
summary judgment to the police officer based on the doctrine of collateral estoppel and to
the Bradley County government based on governmental immunity. Plaintiffs appealed.
On appeal, we hold that collateral estoppel bars the claims against both the police officer
and the county. Accordingly, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT JR., P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

John M. Wolfe Jr., Chattanooga, Tennessee, for the appellants, Allan F. White Jr., and
Marline White.

Thomas E. LeQuire, Chattanooga, Tennessee, for the appellees, Bradley County
Government and Tiffany Goodwin.
                                                 OPINION

                          I. PROCEDURAL AND FACTUAL BACKGROUND

        This case stems from the shooting death of Allan J. White III, (“Mr. White” or
“White”) by Bradley County police officer Tiffany Goodwin1 (“Ms. Goodwin” or
“Goodwin”) on July 28, 2015. On July 26, 2016, Mr. White’s parents, Allan White Jr. and
Marline2 White, as next of kin and on behalf of Mr. White’s estate3 (collectively,
“Plaintiffs”) filed a wrongful death suit against the Bradley County Government (“Bradley
County”), Bradley County Sheriff Eric Watson (“Sheriff Watson”) in his individual and
official capacity, and Officer Tiffany Goodwin (“Ms. Goodwin”) in her individual and
official capacity (collectively, “Defendants”) in the Circuit Court for Bradley County (the
“trial court”). The complaint alleged that Ms. Goodwin killed Mr. White by use of
excessive force, thereby depriving him of his rights under 42 U.S.C. § 19834 and the Fourth
and Fourteenth Amendments of the United States Constitution; that Sheriff Watson and
Bradley County were also responsible and liable for Mr. White’s death and the violations
of his constitutional rights due to the policies, practices, and customs of Sheriff Watson
and the sheriff’s department; and that Mr. White’s death was caused by the negligence of
Ms. Goodwin, Sheriff Watson, and Bradley County, and thus the Tennessee Governmental
Tort Liability Act (“GTLA”), Tennessee Code Annotated § 29-20-205, conferred liability
on Sheriff Watson and Bradley County.

    A. The district court proceedings

        On August 8, 2016, Defendants removed the case to the federal district court.
Defendants filed a Motion for Summary Judgment on January 22, 2018, on the grounds of
qualified immunity for Ms. Goodwin and the failure of Plaintiffs to show any
unconstitutional custom, policy, or practice of Sheriff Watson or Bradley County. The
primary issue on appeal involves whether the trial court correctly determined that the
district court’s final judgment operated to bar the state law claims pursuant to the doctrine
of collateral estoppel. Because our resolution of this issue requires a detailed examination

        1
          At the time of the incident relevant to this appeal, Ms. Goodwin’s surname was Oakley, and the
record in this case has references to her both as Tiffany Oakley and Tiffany Goodwin. We will refer to her
as Ms. Goodwin throughout this Opinion.
        2
          Her name is spelled “Marlene” on some documents in the record.
        3
          Allan F. White Jr. is the administrator of his son’s estate.
        4
          Section 1983 provides for civil liability against

        any person who, under color of any statute, ordinance, regulation, custom, or usage, of any
        State . . . subjects, or causes to be subjected, any citizen of the United States or other person
        within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws[.]

42 U.S.C. § 1983.

                                                     -2-
of the district court judgment, we will quote extensively from the district court’s
memorandum opinion. According to the memorandum opinion:5

               Bradley County Tennessee police officer Tiffany Goodwin
        (“Goodwin”) returned home while on duty around 2:00 a.m. on July 28,
        2015. As she pulled into her driveway, she saw a man—later identified as
        Allan J. White III (“White”)—squat behind a truck parked near her house.
        Goodwin exited her vehicle, shined her flashlight towards the man, and
        yelled “Sheriff’s office, show me your hands.” Rather than yield, White took
        off running towards the back of the house. Goodwin radioed dispatch from
        her portable radio, relaying her location and requesting backup. Flashlight
        and Taser in hand, Goodwin gave chase.

               She lost sight of White as he entered the woods behind her house.
        Noting the direction he took, Goodwin cut through neighboring backyards,
        then veered left into the woods, aiming to cut off White’s path. As she
        crested an embankment, she found White laying facedown along a ditch,
        arms beneath him. He faced the opposite direction, motionless.

               Goodwin approached. She stated again, “Sheriff’s office, show me
        your hands.” This prompted White to roll over, but Goodwin ordered him
        back onto his stomach with his hands behind his back. Kneeling beside him,
        Goodwin cuffed White’s right wrist with her free hand,6 but White’s left arm
        remained underneath him. After her orders to bring his left arm behind him
        were disregarded, Goodwin attempted to grab the arm. This was met with
        resistance. White jerked his right arm away, rolled over, and rose to his feet.
        As White ripped his arm free, Goodwin pulled the trigger on the Taser.
        Whether she had actually hit him, though, was unclear.

               Undeterred, White threw Goodwin to the ground by her collar. As he
        did, Goodwin fired the Taser a second time, though she was again unsure if
        she had made contact. While Goodwin was on her back, White climbed atop
        her, facing the opposite direction. He put his knees on both of Goodwin’s
        shoulders, effectively pinning her to the ground. As the two grappled, White
        put his hands on Goodwin’s face and neck, pushing down on her face, in
        what felt to Goodwin like an effort to choke her.7 With his right hand, White
        began to strike Goodwin’s ribs on her side.


        5
           Footnotes in the cited portions are in the original and have been re-numbered. We have omitted
the citations to the record.
         6
           At this point, Goodwin had put away her flashlight and held the Taser in her left hand.
         7
           Goodwin stated that she felt White’s fingers in her mouth during the struggle.


                                                  -3-
              Goodwin struggled beneath him. She attempted to push White off of
       her to no avail. Her orders to get off were disregarded. She attempted to
       access her radio, but it had been loosed from her shoulder during the
       altercation. And she was entangled in the wires of the Taser she had dropped
       moments prior in her attempts to push White aside. Fearing for her life,
       Goodwin grabbed her gun from its holster with her right hand.

               Goodwin pointed the gun up over her face, unsure of precisely where
       she was aiming, and pulled the trigger. Still feeling White atop her, she fired
       at least once more.8 At that point, White removed himself from Goodwin,
       yelling, “Ow, ow, okay, I’m done.” Goodwin rose, located her flashlight and
       radio, and informed dispatch that shots were fired. She kept her gun trained
       on White, as he writhed on the ground, attempting to get up. Goodwin
       ordered that he remain on the ground and continued asking who he was. At
       some point, he responded, “I don’t know you.”9

              Shortly thereafter, backup units and emergency medical services
       (“EMS”) arrived. EMS first transported White to SkyRidge Medical Center
       in Cleveland, Tennessee, then to Erlanger Medical Center in Chattanooga,
       Tennessee, where he eventually died from his injuries.

On April 16, the district court granted summary judgment dismissing the § 1983 claims
and constitutional violations against Ms. Goodwin, finding that Ms. Goodwin’s conduct
was “objectively reasonable.” The district court also dismissed the claims against Sheriff
Watson and Bradley County because:

       Plaintiffs . . . have made no substantive response to Defendants’ arguments
       regarding Bradley County’s policies and procedures, nor Sheriff Watson’s
       alleged liability—in fact, Plaintiffs made no mention of these claims at all in
       their response to the motion before the Court. As a result, Plaintiffs have
       abandoned these claims. Brown v. VHS of Mich., Inc., 545 F. App’x 368,
       372 (6th Cir. 2013) (“A plaintiff is deemed to have abandoned a claim when
       a plaintiff fails to address it in response to a motion for summary judgment.”).

The district court declined to exercise supplemental jurisdiction over the state law claims
and remanded the case to the trial court. No appeal was taken from the judgment of the

       8
          Goodwin expressed uncertainty as to how many times she fired her weapon. In her interview on
the morning of the incident, Goodwin intimated she had fired twice but was unsure as to how many
precisely. In her deposition on November 15, 2017, she suggested there may have been three shots fired.
The autopsy revealed only two bullet wounds. A third bullet casing was never found.
        9
          During an interview, Goodwin stated she did not personally know White but did know of him
from high school. She denied ever having any type of relationship with him or ever engaging in any
conversation with him, even in high school.

                                                 -4-
district court dismissing all of the federal claims against all Defendants.

   B. Proceedings upon the remand to the trial court

       On July 13, 2018, Defendants filed a motion for summary judgment on the state law
claims. Plaintiffs gave notice of non-suit of all claims against Sheriff Watson and the
“official capacity” claims against Ms. Goodwin, and on December 19, the trial court
dismissed those claims. On July 15, 2019, the trial court denied Bradley County and Ms.
Goodwin’s motion for summary judgment, stating its reasoning from the bench:

       When a situation is where you have a question of the intent of a party, you
       shouldn’t grant summary judgment. And . . . [when] you have to rely upon
       that one witness and they have control over how that version comes out. And
       I find that to be this case. I can’t grant summary judgment because of that.

                                            ***

              [O]ur courts have stated that summary judgment is not proper where
       the outcome of a case hinges upon the credibility of witnesses.

Ms. Goodwin and Bradley County filed a motion to amend the judgment, in which they
argued, in part:

              In considering Defendants’ federal court motion for summary
       judgment, the District Court considered the same issue, facts and
       circumstances relating to Officer Goodwin’s actions which are now before
       this Court. Plaintiffs did not appeal or otherwise challenge the District
       Court’s conclusions and order and therefore the same are final. Therefore,
       Plaintiffs are now collaterally estopped from relitigating the reasonableness
       of Officer Goodwin’s conduct.

Then on December 19, 2019, the trial court entered an additional order (“final order”),
which clarified:

              On July 15, 2019, the Court entered its order denying Defendants’
       motion for summary judgment on grounds announced from the bench but
       only upon limited evidentiary issues. The Court did not rule on Defendants’
       motion for summary judgment on sovereign immunity or res judicata
       grounds.

             This matter was last before the Court November 4, 2019, for oral
       argument upon Defendants’ motion to alter or amend the Court’s July 15,
       2019 order denying summary judgment. The motion asks the Court to rule

                                            -5-
        on two remaining grounds of their motion for summary judgment based on
        the county’s sovereign immunity under Tenn. Code Ann. §§ 29-20-
        205([2])[10] and 29-20-310([a])[11] and res judicata.[12]

The order then granted summary judgment to both defendants. With respect to the claims
against Bradley County, the final order stated:

        [T]he court . . . dismisses all claims against Defendant Bradley County
        Government on the basis of the county’s sovereign immunity. The complaint
        against Bradley County Government arises out of an alleged violation of
        plaintiff decedent’s civil rights and is therefore barred by the common law
        immunity of Bradley County. See Cochran v. Town of Jonesborough,
        Tennessee, [586 S.W.3d 909, 911 (Tenn. Ct. App. 2019)] and Siler v. Scott,
        [591 S.W.3d 84, 93 (Tenn. Ct. App. 2019), appeal denied (Oct. 11, 2019)].
        In Tenn. Code Ann. § 29-20-[2]05(2) the legislature retained the common
        law immunity of Bradley County for claims arising out of injury from alleged
        violations of civil rights.

With respect to the claim against Ms. Goodwin, the final order stated:

               Plaintiffs’ complaint against the county and Tiffany [Goodwin] in
        federal court alleged that [Ms. Goodwin] used excessive force under the
        circumstances. In [its] Memorandum Opinion, [the district court] specifically
        found that [Ms. Goodwin’s] actions were “objectively reasonable” under the
        circumstances. [The district court] set forth [its] findings of fact and legal
        conclusions in [its] Memorandum Opinion. By order entered November 6,
        2018 the entire federal court record was ordered to be made part of this
        court’s record. . . .

                 The Court has reviewed [the district court’s] opinion alongside

        10
           Tennessee Code Annotated § 29-20-205 provides, in pertinent part, that governmental entities
are immune from suit “for injury proximately caused by a negligent act or omission of any employee within
the scope of his employment . . . if the injury arises out of . . . civil rights[.]” Tenn. Code Ann. § 29-20-
205(2).
        11
           Tennessee Code Annotated § 29-20-310(a) provides:

          The court, before holding a governmental entity liable for damages, must first determine
          that the employee’s or employees’ act or acts were negligent and the proximate cause of
          plaintiff’s injury, that the employee or employees acted within the scope of their
          employment and that none of the exceptions listed in § 29-20-205 are applicable to the
          facts before the court.
          12
             Although the trial court’s order sometimes speaks in terms of res judicata, the order applies the
test for collateral estoppel. As discussed in detail, infra, the question here involves collateral estoppel, rather
than the related doctrine of res judicata.

                                                      -6-
       Plaintiffs’ complaint in this court with [the collateral estoppel] elements in
       view. The Court finds that the issues before the court are identical to the
       issues decided by [the district court]; that the same parties or those in privity
       litigated the issues and that those issues were decided on the merits by [the
       district court]; that the federal court judgment has become final; and that
       Plaintiff[s] had a full and fair opportunity in the earlier suit in federal court
       to litigate the issues now before the court.

                                             ***

              [A]s in Partin v. Scott, [No. E2007-02604-COA-R3-CV, 2008 WL
       4922412 (Tenn. Ct. App. Nov. 13, 2008),] the Plaintiff is collaterally
       estopped from relitigating the reasonableness of Defendant [Goodwin’s]
       actions in the present action.

Plaintiffs timely appealed.

                                   II. ISSUES PRESENTED

Plaintiffs appeal, stating these issues for review:

       1. In light of the Tennessee Supreme Court case of Massengill v. Scott, 738
          S.W. 2d 629 (1987), did the trial judge err by using the Federal Court
          dismissal as a bar to the remanded State Court actions?
       2. Did the Trial Judge err by not stating whether or not he would consider
          the credibility of the witness as fixed as of the date that the Federal Court
          issued its summary judgment?
       3. Did the trial judge err by finding that Tennessee Code Annotated § 29-
          20-205(2) barred the Plaintiffs[’] claims against the Defendants?

Defendants state the issues as follows:

       1. Did the Trial Court properly dismiss Plaintiffs’ case against Bradley
          County pursuant to the immunity provisions of Tennessee Code
          Annotated § 29-20-205?
       2. Did the Trial Court properly grant Defendants[’] Motion for Summary
          Judgment and dismiss the case against Tiffany Oakley Goodwin, based
          on the U.S. District Court’s dismissal of the same case in the Doctrine of
          Collateral Estoppel?
       3. Did the Trial Court properly deny Plaintiffs’ Motion for Finding of Fact
          because of its dismissal of the case?

                                III. STANDARD OF REVIEW


                                             -7-
        The trial court resolved the underlying action by way of summary judgment.
Summary judgment is appropriate when no genuine issues of material fact exist, and the
movant meets its burden of proving that it is entitled to a judgment as a matter of law.
Tenn. R. Civ. P. 56.04; Bryant v. Bryant, 522 S.W.3d 392, 399 (Tenn. 2017). It is “a
preferred vehicle for disposing of purely legal issues.” Hawkins v. Case Mgmt. Inc., 165
S.W.3d 296, 299 (Tenn. Ct. App. 2004) (citing Byrd v. Hall, 847 S.W.2d 208 (Tenn. 1993);
Bellamy v. Fed. Express Corp., 749 S.W.2d 31 (Tenn. 1988)). Because the decision to
grant a summary judgment motion is a question of law, our review is de novo with no
presumption of correctness. Tatham v. Bridgestone Americas Holding, Inc., 473 S.W.3d
734, 748 (Tenn. 2015). Therefore, “we make a fresh determination of whether the
requirements of Rule 56 of the Tennessee Rules of Civil Procedure have been
satisfied.” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn.
2015). Those requirements are that the filings supporting the motion show that there is no
genuine issue of material fact and that the moving party is entitled to judgment as a matter
of law. Tenn. R. Civ. P. 56.04. We must take the strongest view of the evidence in favor
of the nonmoving party, allowing all reasonable inferences in its favor. Perkins v. Metro.
Gov’t of Nashville, 380 S.W.3d 73, 80 (Tenn. 2012).

       Summary judgment in this case was granted upon the trial court’s determination that
collateral estoppel applied to the material factual issues. “[S]ummary judgment is an
appropriate vehicle for resolving a collateral estoppel claim.” Mullins v. State, 294 S.W.3d
529, 535 (Tenn. 2009). Whether collateral estoppel applies to a particular set of facts is a
question of law. Torres v. Bridgestone/Firestone N. Am. Tire, LLC, 498 S.W.3d 565, 573
(Tenn. Ct. App. 2016). Hence, our review of that determination is de novo with no
presumption of correctness afforded the trial court. Id.

                                      IV. ANALYSIS

       In their response to Defendant’s statement of undisputed material facts, Plaintiffs
ostensibly disputed many of the facts; however, most of the disputes were not supported
by references to evidence in the record as required by Rule 56 of the Tennessee Rules of
Civil Procedure, but rather relied on argument by counsel. For example:

              4. Officer Goodwin got out of her patrol car with her flashlight and
       taser in hand, identified herself as a police officer, and directed that the
       individual she saw, who we now know to be Allan J. White, III (“White”),
       show her his hands. See Officer Goodwin deposition, pages 88-89 and page
       93.

             ANSWER: What Officer Goodwin did after she got out of her car is
       unknown, except to her. That she exited her vehicle at some time is true.
       What she directed White to do is known only to her; again, she failed to

                                           -8-
        activate the sound technology that could have given us decisive answers. She
        did not activate the sound devices, either on her uniform or her car. Thus,
        this matter remains in dispute.

               See page 66 of Officer Tiffany Goodwin’s deposition, in which she
        admits to have chosen to not make use of the available recording technology.

Plaintiffs’ response above does not set forth specific facts as required by Rule 56. Instead,
Plaintiffs make the argument that Ms. Goodwin should not be believed because she did not
activate the recording devices available to her. A party’s “reliance on its own argument . . .
does not satisfy the demands of Rule 56.04 or create a genuine issue of material fact that
would preclude summary judgment.” Clarksville Towers, LLC v. John Straussberger, et
al., No. M2020-00756-COA-R3-CV, 2021 WL 1884636, at *6 n.2 (Tenn. Ct. App. May
11, 2021). Plaintiffs repeat, several times, this approach of “disputing” Ms. Goodwin’s
testimony by responding that there is no recording of the events. Plaintiffs also respond
by making conclusions for which Plaintiffs cite no facts to support, e.g., “The assault
described here would have led to physical damage far in excess of what the medical records
of the officer show” and by arguments such as:

               That [Ms. Goodwin] found [Mr. White] not facing in her direction
        shows that the decedent was not keeping a watch on her movements. It
        further tends to prove that he was moving and fell face-forward, most likely
        from a bullet wound that he received seconds before, on or near her
        driveway.[13]

        In their denials, Plaintiffs failed to, “by affidavits or one of the other means provided
in Tennessee Rule 56, ‘set forth specific facts’ at the summary judgment stage ‘showing
that there is a genuine issue for trial.’” Id. at *3 (quoting Tenn. R. Civ. P. 56.06). As the
nonmoving party, Plaintiffs were required to “‘do more than simply show that there is some
metaphysical doubt as to the material facts.’” Rye, 477 S.W.3d at 265 (quoting Matsushita
Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). In those instances
where Plaintiffs failed to support their disputed facts as required by Rule 56.06, we deem
the facts admitted. See Duncan v. Lloyd, No. M2004-01054-COA-R3-CV, 2005 WL
1996624, at *5 (Tenn. Ct. App. Aug. 18, 2005) (“Any fact not specifically disputed
with citations to the record to support the alleged dispute may be deemed admitted.”); Kidd
v. Dickerson, No. M2018-01133-COA-R3-CV, 2020 WL 5912808, at *11 (Tenn. Ct. App.
Oct. 5, 2020), perm. app. denied (Feb. 4, 2021) (holding that alleged disputed statements
were deemed admitted when plaintiff’s responses were not supported by citations to the

        13
           An example of evidence that could have been used to support this argument may have included
an affidavit from a witness competent to testify that either Ms. Goodwin’s or Mr. White’s injuries were not
consistent with her explanation of events. No such evidence of any kind was offered to support these
arguments.

                                                  -9-
record); see also Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 86 n.3 (Tenn. 2008)
(“[A]rgument of counsel is not evidence.”).

       In our view, the undisputed facts established at the summary judgment stage
reflected the following: On July 28, 2015, at around two in the morning, Ms. Goodwin
pulled into her driveway at her home and saw a man—later identified as Mr. White—near
her home. With her taser in hand, Ms. Goodwin got out of her vehicle, shined her flashlight
toward Mr. White, identified herself as an officer, and directed Mr. White to show her his
hands. Mr. White did not reply, and ran toward the back of Ms. Goodwin’s house. She
radioed police dispatch from her portable radio and requested backup, and then pursued
him. Ms. Goodwin lost sight of Mr. White, but continued in the general direction that she
had seen him run, and when she found him, he was lying face down in a ditch. She asked
him to identify himself, but he did not respond. Ms. Goodwin told Mr. White to put his
hands behind his back. He put one hand behind his back, which she was able to cuff. After
he repeatedly refused to give her his other hand, Ms. Goodwin attempted to use her taser
on Mr. White, but he got off the ground and grabbed her, taking her to the ground. She
attempted to tase him a second time, but was not certain whether she made contact. Mr.
White climbed on top of Ms. Goodwin, held her down with his knees on her shoulders, and
put his hands on her face and neck, making her feel smothered. Fearing for her life, Ms.
Goodwin pulled her gun from her holster and fired, unable to take aim because of Mr.
White’s position relative to her gun. She fired at least two shots before she was free from
Mr. White. Shortly thereafter, emergency medical services transported Mr. White to
receive medical care. He died from his injuries.14

       Plaintiffs further argue that there are disputed facts because they offered the
affidavits of two individuals, Carrie Green and Devon Cooper, and that

        [their] sworn statements tend to prove that the Officer and the Plaintiff had a
        personal relationship. Officer [Goodwin] denies such a thing, but the conflict
        in the testimony must be resolved before we can determine what the nature
        of their relationship was in the early hours of July 25, 2015[.]

The summary judgment standard does not require all facts to be undisputed, but that no
material facts are disputed. “A dispute of material fact is that which ‘must be decided in
order to resolve the substantive claim or defense at which the motion is directed.’” Tatham,
473 S.W.3d at 749 (quoting Byrd, 847 S.W.2d at 215). Here, the dispositive issue involves
whether the final judgment in the district court precludes Plaintiff’s claim of negligence
raised in this case. It is not necessary to determine whether Ms. Goodwin and Mr. White
knew each other in order to resolve whether Plaintiffs are collaterally estopped from
asserting negligence in the trial court. Therefore, it is not a material fact.

        14
          At this juncture, we note that these facts are in accord with those relied upon by the district court.
Supra, § I.A.

                                                    - 10 -
        Based on our review of the record, we conclude that there are no disputed material
facts. Therefore, we will consider whether summary judgment was proper based on the
legal issues presented.

       Plaintiffs’ negligence claims against Defendants are predicated on the same set of
circumstances that underlie Plaintiffs’ federal civil rights claim. Plaintiffs alleged that Ms.
Goodwin negligently caused the death of Mr. White and harm to Plaintiffs because she
“owed a duty to exercise reasonable care in handling the situation,” and that she “violated
that duty causing foreseeable harm to [Mr. White].” Moreover, Plaintiffs alleged that
Bradley County was “negligent in its hiring, retention, and supervision of employees,” thus
causing injuries to Mr. White and to Plaintiffs, and that, pursuant to the GTLA (specifically
Tennessee Code Annotated § 29-20-205) Bradley County was not immune from suit
because the injuries were caused by the negligent acts or omissions of an employee acting
within the scope of her employment. In their motion for summary judgment, Defendants
argued, inter alia:

              In considering Defendants’ federal court motion for summary
       judgment, the District Court considered the same issue, facts and
       circumstances relating to Officer Goodwin’s actions which are now before
       this Court. The District Court decided based on the exact same facts and
       circumstances that Officer Goodwin’s conduct was objectively reasonable
       after Plaintiffs were given a full and fair opportunity to challenge the same
       and in fact opposed and challenged Officer Goodwin’s conduct. Plaintiffs
       did not appeal or otherwise challenge the District Court’s conclusions and
       order and therefore the same are final. Therefore, Plaintiffs are now
       collaterally estopped from re-litigating the reasonableness of Officer
       Goodwin’s conduct. As a result, summary judgment must be granted.

       Collateral estoppel, or issue preclusion, is a court-made doctrine that bars the same
parties from relitigating in a second suit issues that were raised and determined in a prior
suit. Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102, 107 (Tenn. 2016). The doctrine
applies both to legal and factual issues. State ex rel. Cihlar v. Crawford, 39 S.W.3d 172,
179 (Tenn. Ct. App. 2000). Our Supreme Court has explained:

               The party invoking collateral estoppel has the burden of proof. To
       prevail with a collateral estoppel claim, the party asserting it must
       demonstrate (1) that the issue to be precluded is identical to an issue decided
       in an earlier proceeding, (2) that the issue to be precluded was actually raised,
       litigated, and decided on the merits in the earlier proceeding, (3) that the
       judgment in the earlier proceeding has become final, (4) that the party against
       whom collateral estoppel is asserted was a party or is in privity with a party
       to the earlier proceeding, and (5) that the party against whom collateral

                                            - 11 -
       estoppel is asserted had a full and fair opportunity in the earlier proceeding
       to contest the issue now sought to be precluded.

Mullins, 294 S.W.3d at 535 (citations omitted). Collateral estoppel applies “when it
affirmatively appears that the issue involved in the case under consideration has already
been litigated in a prior suit between the same parties, even though based upon a different
cause of action, if the determination of such issue in the former action was necessary to the
judgment.” Clark v. Sputniks, LLC, 368 S.W.3d 431, 437 (Tenn. 2012) (citation and
quotation marks omitted). This doctrine applies “even [when] the prior case was in Federal
Court and the subsequent suit is brought in a State Court,” Whitsey v. Williamson Cty.
Bank, 700 S.W.2d 562, 564 (Tenn. Ct. App. 1985). Our Supreme Court has noted:

       The decisions of the federal courts are entitled to full faith and credit. U.S.
       Const. art. IV, § 1; Restatement (Second) of Judgments § 87 cmt. a. The
       preclusionary rules serve to “promote the comity between state and federal
       courts that has been recognized as a bulwark of the federal system.” Allen v.
       McCurry, 449 U.S. at 96, 101 S. Ct. 411. Thus, Tennessee courts have given
       preclusive effect to the decisions of federal courts. See, e.g., Whitsey v.
       Williamson County Bank, 700 S.W.2d 562, 564 (Tenn. Ct. App. 1985)
       (holding that the summary dismissal of a claim in federal court provided a
       sufficient basis for invoking res judicata in state court).

Mullins, 294 S.W.3d at 537 n.3 (Tenn. 2009). “Determinations of an issue or issues that
are not necessary to a judgment have the characteristics of dicta and will not be given
preclusive effect.” Id. at 535. Moreover, “an issue need not be subject to a full evidentiary
and adversarial trial to be ‘actually litigated’”; on the contrary, “‘[t]he requirement . . .
is generally satisfied if the issue was properly raised by the pleadings or otherwise placed
in issue and was actually determined in the prior proceeding.” In re Bridgestone/
Firestone, 495 S.W.3d 257, 268 (Tenn. Ct. App. 2015) (quoting Mullins, 294 S.W.3d at
536).

        Citing Massengill v. Scott, 738 S.W.2d 629 (Tenn. 1987), Plaintiffs argue that a
dismissal by the district court is not a bar to the remanded state court actions. Plaintiffs’
reliance on that case is misplaced. In Massengill, “the plaintiffs filed a complaint in the
U.S. District Court for the Eastern District of Tennessee, alleging that the defendants . . .
had deprived them of certain constitutional rights thereby entitling them to damages as
provided by 42 U.S.C. § 1983” and also alleged several tort claims under state law. 738
S.W.2d at 630. The federal court declined to exercise supplemental jurisdiction over the
state law tort claims and submitted the civil rights claim to the jury, which returned a
general verdict for the defendants. Id. The plaintiffs then filed their tort claims in an
appropriate state court. Id. The trial court granted summary judgment to the defendants
based on res judicata and collateral estoppel. Id. After this Court affirmed the trial court’s
holding, the plaintiffs appealed to the Tennessee Supreme Court, which held that res

                                            - 12 -
judicata did not apply “because the cause of action in the state court [was] not the same as
the cause of action in the United States District Court,” id. at 631, nor did collateral estoppel
apply based on the evidence in the record, id. at 632.

       Plaintiffs, in their reliance on Massengill, seem to conflate res judicata (claim
preclusion) with collateral estoppel (issue preclusion). Although the doctrines necessarily
overlap in many instances, they are not the same. The Supreme Court has explained:

       The doctrine of res judicata bars a second suit between the same parties or
       their privies on the same cause of action with respect to all issues which were
       or could have been litigated in the former suit.[15] Collateral estoppel
       operates to bar a second suit between the same parties and their privies on a
       different cause of action only as to issues which were actually litigated and
       determined in the former suit.

Id. at 631 (emphasis added). Plaintiffs embrace the Supreme Court’s res judicata
reasoning in Massengill while disregarding its reasoning with respect to collateral estoppel.
The Court stated:

       Because in the instant action the record does not disclose what issues were
       defined and submitted to the jury for their determination and since the jury’s
       verdict was only a general verdict for the defendant, this record does not
       afford a basis for supporting a summary judgment for the defendant on the
       basis of collateral estoppel.

Id. at 632. Like in Massengill, Plaintiffs’ state law claims are not barred by res judicata
because they seek recovery under state law claims which are distinct causes of action from
the civil rights claims which were dismissed with prejudice. However, unlike in
Massengill, the record in this case—specifically the district court’s memorandum—is clear
as to which legal and factual issues were decided in the federal proceedings. Hence, the
holding in Massengill does not bar the application of collateral estoppel to the case before
us, and we will now consider whether the record supports the application of the doctrine.

      A defendant moving for summary judgment may prevail by negating an essential
element of the plaintiff’s claim or by showing that the plaintiff cannot prove that element

       15
            A party asserting a res judicata defense has the burden of proving the following elements:

        (1) that the underlying judgment was rendered by a court of competent jurisdiction, (2)
       that the same parties or their privies were involved in both suits, (3) that the same claim or
       cause of action was asserted in both suits, and (4) that the underlying judgment was final
       and on the merits.

Elvis Presley Enterprises, Inc. v. City of Memphis, 620 S.W.3d 318, 324 (Tenn. 2021).

                                                   - 13 -
at trial. Perkins, 380 S.W.3d at 80. Thus, if the district court resolved an issue or issues
that negate an element of Plaintiffs’ negligence claims, then summary judgment is proper.
Negligence is essentially “the failure to exercise reasonable care.” Giggers v. Memphis
Hous. Auth., 277 S.W.3d 359, 364 (Tenn. 2009). To make out a prima facie claim for
negligence, a plaintiff must establish the following elements: “‘(1) a duty of care owed by
defendant to plaintiff; (2) conduct below the applicable standard of care that amounts to a
breach of that duty; (3) an injury or loss; (4) cause in fact; and (5) proximate, or legal,
cause.’” Id. (quoting McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995)). “‘Duty is a
legal obligation to conform to a reasonable person standard of care in order to protect others
against unreasonable risks of harm.’” Grogan v. Uggla, 535 S.W.3d 864, 871 (Tenn. 2017)
(quoting Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 355 (Tenn. 2008)). To
recover for negligent hiring, supervision, or retention of an employee, “in addition to the
elements of a negligence claim [, a plaintiff must establish] that the employer had
knowledge of the employee’s unfitness for the job.” Doe v. Catholic Bishop for Diocese
of Memphis, 306 S.W.3d 712, 717 (Tenn. Ct. App. 2008).

       In its memorandum opinion, the district court stated:

       The first question the Court addresses . . . is whether Goodwin violated
       White’s Fourth Amendment rights in her use of deadly force during their
       encounter.

              To this end, The Court must ask “whether [Goodwin’s] actions, in
       light of the totality of the circumstances, were objectively reasonable.”
       Kostrzewa [v. City of Troy], 247 F.3d [633] at 639 [6th Cir. 2001]. “[T]he
       specific facts of the case are key.” Id.

The Fourth Amendment protects “[t]he right of the people to be secure in their person . . .
against unreasonable . . . seizures.” 16 U.S. Const. amend. IV. Therefore, whether Ms.
Goodwin’s conduct was reasonable was necessary to the resolution of the issues before the
district court. With respect to the reasonableness of Ms. Goodwin’s conduct, the district
court concluded:

       Goodwin happened upon White crouching behind a truck parked near her
       house in the middle of the night. She immediately identified herself and
       ordered him to yield. Rather than comply, White sprinted behind the house
       towards the woods. Goodwin radioed for backup, pursued, and found White
       hiding in a ditch. She ordered he remain supine, hands behind his back, and
       approached. She then attempted to handcuff him. When White resisted and

       16
           For purposes of the Fourth Amendment, a seizure occurs “when there is a governmental
termination of freedom of movement through means intentionally applied.” Brower v. Cty. of Inyo, 489
U.S. 593, 597 (1989) (emphasis removed).

                                              - 14 -
       rose to his feet, Goodwin twice fired her Taser to no avail. White then threw
       her down, climbed onto her, and began to choke Goodwin and strike her ribs.
       Beneath White, Goodwin repeatedly demanded White remove himself,
       which was ignored, and struggled to push him aside, unsuccessfully. Only
       when Goodwin feared for her life did she resort to deadly force.
       Furthermore, Goodwin used no additional force once White had climbed off
       her, holding White at gunpoint until backup had arrived. Though Goodwin
       did not observe White commit a crime (beyond trespassing near her house in
       the middle of the night), White “actively resist[ed] arrest,” “attempted to
       evade arrest by flight,” and “pose[d] an immediate threat” to Goodwin as he
       assaulted her on the ground. Kostrzewa, 247 F.3d at 639.

              As such, the Court finds Goodwin’s conduct objectively reasonable.

(Citations to the record omitted.)

       State courts are not reviewing courts for federal courts, so we do not re-examine the
correctness of the district court’s conclusion. Our Supreme Court has noted:

       [T]he doctrine of collateral estoppel do[es] not hinge on the correctness of
       the judgment in the federal proceeding. There is no question that the central
       risk of invoking the preclusionary doctrines (collateral estoppel and res
       judicata) is the possibility that the decision in the first proceeding may be
       mistaken. 18 Federal Practice and Procedure § 4416, at 398. However,
       even an erroneous judgment is entitled to preclusive effect as long as all the
       other prerequisites have been met, see Creech v. Addington, 281 S.W.3d
       363, 376 n.15 (Tenn. 2009) (quoting Warwick v. Underwood, 40 Tenn. 238,
       241 (1859)); Moulton v. Ford Motor Co., 533 S.W.2d 295, 296 (Tenn.
       1976), unless the parties have engaged in extrinsic fraud or collusion, N.Y.
       Life Ins. Co. v. Nashville Trust Co., 292 S.W.2d 749, 754–55 (1956) (a
       judgment obtained through extrinsic fraud would not support a res judicata
       claim); 18 Federal Practice and Procedure §§ 4423, at 601–02 & 4426, at
       684.

Mullins, 294 S.W.3d at 537 n.3 (parallel citations omitted). If the Plaintiffs disagreed with
the findings of the district court, with regard to credibility or any other issue, the
appropriate remedy was a timely appeal of that final judgment. See Partin v. Scott, No.
E2007-02604-COA-R3-CV, 2008 WL 4922412, at *11 (Tenn. Ct. App. Nov. 13, 2008)
(“If Plaintiffs disagreed with the result reached by the District Court, they could and should
have filed a timely appeal from that judgment, but they did not.”); see also Haase v.
Countrywide Home Loans, Inc., 748 F.3d 624, 628–29 (5th Cir. 2014) (remand order
constituted final judgment permitting appeal of district court’s contemporaneous orders
granting summary judgment in favor of defendants on federal claim and dismissing certain

                                            - 15 -
state claims); Porter v. Williams, 436 F.3d 917, 920 (8th Cir. 2006) (remand order
constituted final order that enabled review of district court’s prior order granting partial
summary judgment); cf. Hyde Park Co. v. Santa Fe City Council, 226 F.3d 1207, 1209
n.1 (10th Cir. 2000) (“Federal appeals courts have consistently held . . . that they have
jurisdiction to review a district court order dismissing federal claims on the merits where
the district court subsequently exercised its discretion under § 1367
to remand supplemental state law claims to state court.”) (collecting cases).

       Based on the foregoing, we conclude that the undisputed facts and the district
court’s conclusion that Ms. Goodwin’s conduct was “objectively reasonable” effectively
negates a required element of the state tort negligence claims, that of breach of duty. As
we have previously explained:

        Once it is determined that a defendant owed a plaintiff a legal obligation to
        conform to a reasonable person standard of conduct, i.e., a duty—the
        question becomes whether the defendant failed to exercise reasonable care
        under the circumstances, i.e., whether the defendant breached the duty. What
        the defendant must do, or must not do, is a question of the standard of conduct
        required to satisfy the duty.
               Ordinary or reasonable care is the care an ordinarily prudent person
        would take under the circumstances. . . .

Marla H. v. Knox Cty., 361 S.W.3d 518, 537 (Tenn. Ct. App. 2011) (brackets, quotation
marks, and internal citations omitted). In other words, “[a] breach of duty exists only if the
defendant has not exercised reasonable or ordinary care.” Id. at 538. The district court,
however, has already conclusively resolved the question of whether Ms. Goodwin failed
to exercise reasonable care. Thus, the question of whether Ms. Goodwin breached a duty
for purposes of negligence is identical to the issue adjudicated by the district court—
whether Ms. Goodwin’s actions were “objectively reasonable.” Mullins, 294 S.W.3d at
535.

       Moreover, the question of whether Ms. Goodwin’s conduct was reasonable was
necessary for the resolution of the claims before the district court.17 The question was also
fully and fairly litigated between the same parties, and the judgment of the district court is


        17
           Although Plaintiffs point out this requirement for the application of collateral estoppel in their
brief, they offer no argument that the trial court erred in its conclusion that this requirement was met. See
generally Sneed v. Bd. of Pro. Resp. of Supreme Ct., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role
of the courts, trial or appellate, to research or construct a litigant’s case or arguments for him or her, and
where a party fails to develop an argument in support of his or her contention or merely constructs a skeletal
argument, the issue is waived.”).



                                                   - 16 -
final.18 See, e.g., Porter, 436 F.3d at 920. Therefore, the outcome in federal court and the
application of the doctrine of collateral estoppel effectively precludes the Plaintiffs from
proceeding on the negligence claim against Ms. Goodwin. Mullins, 294 S.W.3d at 535.

        Plaintiffs’ claims against Bradley County for negligent hiring, supervision, and
training necessarily depend on a finding that Ms. Goodwin was negligent, both logically
and statutorily under the GTLA. Subject to statutory exceptions, governmental entities are
immune from suit for actions of the government that fall within “the exercise and discharge
of any of their functions, governmental or proprietary.” Tenn. Code Ann. § 29-20-201(a).
As previously discussed, one exception to the general grant of immunity applies when an
injury is “proximately caused by a negligent act or omission of any employee within the
scope of his employment,” except when one of the enumerated exceptions contained in that
statute is applicable. Tenn. Code Ann. § 29-20-205. In order to remove immunity under
this section, the following requirements must be met:

        The court, before holding a governmental entity liable for damages, must first
        determine that the employee’s or employees’ act or acts were negligent and
        the proximate cause of plaintiff’s injury, that the employee or employees
        acted within the scope of their employment and that none of the exceptions
        listed in § 29-20-205 are applicable to the facts before the court.

Tenn. Code Ann. § 29-20-310(a) (emphasis added). Ms. Goodwin’s negligence is
therefore a necessary element to a finding that Bradley County is liable for negligence.
Because Plaintiffs are collaterally estopped from asserting that Ms. Goodwin was
negligent, the tort claims against Bradley County are also barred by collateral estoppel.19

       Based on the foregoing, we conclude that Plaintiffs’ negligence claims against both
Ms. Goodwin and Bradley County fail as a matter of law. Accordingly, we affirm the trial
court’s grant of summary judgment in favor of Ms. Goodwin and Bradley County.

      As a final matter, we consider the trial court’s denial of Plaintiffs’ Rule 52 Motion.
Following the trial court’s final order, Plaintiffs filed a “Motion for Findings of Fact
(TRCP52)” which stated:

               COME the Plaintiffs, by and through undersigned counsel, and hereby
        ask the Court to make factual finding pursuant to TRCP 52 with regard to the

        18
            Plaintiffs do not appear to dispute these requirements in their brief either. See id.
        19
            The trial court determined that Bradley County was immune from suit because the gravamen of
Plaintiffs’ claim against it sounded in civil rights. Tennessee Court Annotated § 29-20-205(2) provides
that governmental entities are immune from suit in tort when the governmental employee’s negligent act
which causes an injury arises out of a civil rights violation. Our holding that collateral estoppel bars re-
litigation of the issue of negligence pretermits the need to review the trial court’s determination that Bradley
County was immune from suit in this case. That issue is therefore pretermitted.

                                                    - 17 -
        credibility of the individual Defendant as well as to her intent, motive, and
        purpose.

                Plaintiffs would also like a ruling on whether the Court is holding that
        all issues regarding the credibility of the individual Defendant, or that of any
        other witness or party, became fixed at the time that Judge Collier issued his
        2018 ruling.

       On appeal, Plaintiffs appear to take issue with the trial court’s decision to first deny
summary judgment due to unresolved disputes concerning credibility, only to later grant
Defendants’ motion without “retract[ing] or contradict[ing]” its earlier ruling. Plaintiffs
also ask us to determine whether the trial court “err[ed] by not stating whether or not [it]
would consider the credibility of the witness as fixed as of the date that the Federal Court
issued its summary judgment.” In their brief, Plaintiffs state that they offered two “sworn
statements [that] tend to prove that [Ms. Goodwin] and [Mr. White] had a personal
relationship,” and Plaintiffs assert that those statements bear on Ms. Goodwin’s credibility
because Ms. Goodwin denied having any sort of relationship with Mr. White. Plaintiffs
ask us “to adopt and adhere to this truism: That the credibility of any witness is subject to
challenge at any time over the duration of the proceedings.” They offer no authority to
support that “truism.”

        Rule 52.01 states:

        In all actions tried upon the facts without a jury, the court shall find the facts
        specially and shall state separately its conclusions of law and direct the entry
        of the appropriate judgment. . . . Findings of fact and conclusions of law are
        unnecessary on decisions of motions under Rules 12 or 56 or any other
        motion except as provided in Rules 41.02 and 65.04(6).

Tenn. R. Civ. P. 52.01. “Upon motion of a party made not later than 30 days after entry of
judgment the court may amend its findings or make additional findings and may amend the
judgment accordingly.” Tenn. R. Civ. P. 52.02.

       The decision to deny or grant a motion for additional findings under Rule 52.02 is
within the discretion of the trial court, and we will not disturb that absent a finding of abuse
of discretion. Holladay v. Speed, 208 S.W.3d 408, 415 (Tenn. Ct. App. 2005).20 By its
own terms, Rule 52 excludes motions for summary judgment. A trial court’s duty with
respect to a motion for summary judgment is not to make findings of fact, but to determine

        20
          “An abuse of discretion occurs when the trial court causes an injustice by applying an incorrect
legal standard, reaches an illogical result, resolves the case on a clearly erroneous assessment of the
evidence, or relies on reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105
(Tenn. 2011).

                                                 - 18 -
whether there are material facts in dispute, and, if not, to make the appropriate legal
findings. The trial court’s final order stated the legal grounds upon which it granted
Defendants’ motion for summary judgment. See Tenn. R. Civ. P. 56.04 (“The trial court
shall state the legal grounds upon which the court denies or grans the motion, which shall
be included in the order reflecting the court’s ruling.”). As such, the trial court did not
abuse its discretion in failing to grant a motion that was clearly inapplicable.

       In addition, we discern no error in the trial court’s decision to amend its ruling with
regard to the grant of summary judgment. Until the trial court enters a final order, the case
“remain[s] in the bosom of the trial court, and any rulings . . . may be modified at any time
before a final order is entered.” Wall v. Wall, No. W2010-01069-COA-R3-CV, 2011 WL
2732269, at *22 (Tenn. Ct. App. July 14, 2011) (citing Greer v. Greer, No. W2009-01587-
COA-R3-CV, 2010 WL 3852321, at *6 n.7 (Tenn. Ct. App. Sept. 30, 2010)).

       Finally, in reviewing the trial court’s decision to grant the motion for summary
judgment, “we make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d at 250. This
includes the duty to determine whether factual disputes exist that make summary judgment
appropriate. See Elrod v. Cont’l Apartments, No. M2007-01117-COA-R3-CV, 2008 WL
425947, at *1 (Tenn. Ct. App. Feb. 13, 2008) (“When reviewing the evidence, we first
determine whether factual disputes exist.”). Pursuant to that duty, we reviewed the two
sworn statements cited by Plaintiffs and determined that they do not create a material
dispute of fact sufficient to preclude summary judgment on the basis of collateral estoppel,
as discussed supra. Instead, we agree with the trial court’s ruling denying the post-
judgment motion, which reiterated that “[a]ll of Plaintiffs’ issues have already been fully
and fairly litigated and the findings of fact in the detailed opinion of [the district court]
effectively preclude Plaintiffs from re-litigating those identical factual issues in this case.”
Thus, we conclude that this argument is without merit.

                                      IV. CONCLUSION

        Based on the foregoing, we affirm the trial court’s grant of summary judgment to
the Bradley County Government and Tiffany Goodwin. Costs of this appeal are assessed
against the appellants, Allan F. White Jr. and Marline White, for which execution may
issue if necessary.


                                                 S/ J. Steven Stafford
                                                 J. STEVEN STAFFORD, JUDGE




                                             - 19 -